          Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 1 of 22




            In the United States Court of Federal Claims
                                           BID PROTEST
                                             No. 19-742C
                                  Filed Under Seal: August 26, 2019
                                      Reissued: August 28, 2019*


                                                  )
    SPACE EXPLORATION                             )
    TECHNOLOGIES CORP.,                           )
                                                  )
          Plaintiff,                              )       Post-Award Bid Protest; Motion to
                                                  )       Dismiss; Rule 12(b)(1); Other
    v.                                            )       Transactions; 10 U.S.C. §§ 2371 and
                                                  )       2371b.
    THE UNITED STATES,                            )
                                                  )
          Defendant,                              )
                                                  )
    v.                                            )
                                                  )
    BLUE ORIGIN, LLC, et al.,                     )
                                                  )
          Defendant-Intervenors.                  )
                                                  )

        Craig A. Holman, Attorney of Record, Kara L. Daniels, David M. Hibey, Sonia Tabriz,
Nathaniel E. Castellano, Of Counsel, Arnold & Porter Kaye Scholer LLP, Washington, DC, for
plaintiff.

       Tanya B. Koenig, Trial Attorney, Douglas Edelschick, Of Counsel, Douglas K. Mickle,
Assistant Director, Robert E. Kirschman, Jr., Director, Joseph H. Hunt, Assistant Attorney
General, Commercial Litigation Branch, Civil Division, United States Department of Justice,
Washington, DC; Erika Whelan Retta, Air Force Legal Operations Agency; Gregory Yokas,
Space and Missile Systems Center, Office of the Staff Judge Advocate, for defendant.




*
  This Memorandum Opinion and Order was originally filed under seal on August 26, 2019 (docket entry
no. 75). The parties were given an opportunity to advise the Court of their views with respect to what
information, if any, should be redacted from the Memorandum Opinion and Order. The parties filed a
joint status report on August 27, 2019 (docket entry no. 76) indicating that no redactions are necessary.
And so, the Court is reissuing its Memorandum Opinion and Order, dated August 26, 2019 as the public
opinion.
         Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 2 of 22



       Scott E. Pickens, Counsel of Record, Michael A. Hordell, Matthew J. Michaels, Scott N.
Godes, Of Counsel, Barnes & Thornburg LLP, Washington, DC, for Blue Origin, LLC,
defendant-intervenor.

        Todd R. Steggerda, Counsel of Record, Benjamin L. Hatch, Edwin O. Childs, Jr., Nathan
R. Pittman, Karlee S. Blank, Blake R. Christopher, Of Counsel, McQuireWoods, LLP,
Washington, DC, for United Launch Services, LLC, defendant-intervenor.

       Kevin Patrick Mullen, Counsel of Record, David A. Churchill, Sandeep N. Nandivada, R.
Locke Bell, Lauren J. Horneffer, Charles L. Capito III, Of Counsel, Morrison & Foerster, LLP,
Washington, DC; Maureen F. Del Duca, Kenneth M. Reiss, Of Counsel, Northrop Grumman
Corporation, Falls Church, VA, for Orbital Sciences Corporation, defendant-intervenor.

                          MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.     INTRODUCTION

       In this post-award bid protest matter, Space Exploration Technologies Corp. (“SpaceX”)
challenges the United States Air Force Space and Missile Systems Center’s (the “Air Force”)
evaluation and portfolio award decisions for a request for proposals to provide space launch
services for national security missions, issued pursuant to the Department of Defense’s (“DoD”)
authority to enter into other transaction agreements. See generally Compl. The government has
moved to dismiss this matter for lack of subject-matter jurisdiction pursuant to Rule 12(b)(1) of
the Rules of the United States Court of Federal Claims (“RCFC”). See generally Def. Mot.
SpaceX has also moved to transfer this matter to the United States District Court for the Central
District of California. See generally Pl. Resp. For the reasons discussed below, the Court: (1)
GRANTS the government’s motion to dismiss; (2) GRANTS SpaceX’s motion to transfer
venue; and (3) DISMISSES the complaint.

II.    FACTUAL AND PROCEDURAL BACKGROUND1

       A.      Factual Background

       SpaceX provides space launch services to the United States Government and to
commercial customers. Compl. at ¶ 90. In this post-award bid protest matter, SpaceX

1
 The facts recited in this Memorandum Opinion and Order are taken from the complaint (“Compl.”); the
corrected administrative record (“AR”); and the government’s motion to dismiss (“Def. Mot.”). Except
where otherwise noted, the facts stated herein are undisputed.



                                                                                                    2
         Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 3 of 22



challenges the Air Force’s evaluation and portfolio award decisions for launch service agreement
(“LSA”) request for proposal, Solicitation No. FA8811-17-9-001 (the “LSARFP”), to facilitate
the development of launch systems in the United States. Compl. at 1. As relief, SpaceX
requests, among other things, that the Court: (1) declare the Air Force’s portfolio award decision
to be contrary to Congress’s mandate for assured access to space; (2) enjoin any further
investment in the launch service agreements awarded by the Air Force; (3) enjoin further
performance by the awardees; and (4) require the Air Force to reevaluate proposals. Id. at 78.

               1. DoD’s Authority To Use Other Transaction Agreements

      As background, Congress granted the Department of Defense the authority to enter into
other transactions (“OT”). 10 U.S.C. §§ 2371(a) and 2371b(a). OTs are agreements that are not
procurement contracts, cooperative agreements, or grants. See, e.g., 10 U.S.C. § 2371(a)
(authorizing “transactions (other than contracts, cooperative agreements, and grants)”); 32 C.F.R.
§ 3.2 (defining “other transactions” as “transactions other than contracts, grants or cooperative
agreements”); see also United States Department of Defense, Other Transactions Guide (2018),
at 5 (“OT Guide”), https://www.dau.mil/guidebooks/Shared%20Documents/Other%20
Transactions%20(OT)%20Guide.pdf (defining OTs as “NOT: a. FAR-based procurement
contracts; b. Grants; c. Cooperative Agreements; or d. Cooperative Research and Development
Agreements (CRADAs)”).

       While not defined by statute, the Government Accountability Office (“GAO”) has
defined OTs as follows:

       An ‘other transaction’ agreement is a special type of legal instrument used
       for various purposes by federal agencies that have been granted statutory
       authority to use ‘other transactions.’ GAO’s audit reports to the Congress
       have repeatedly reported that ‘other transactions’ are ‘other than contracts,
       grants, or cooperative agreements that generally are not subject to federal
       laws and regulations applicable to procurement contracts.’

MorphoTrust USA, LLC, B-412711, 2016 WL 2908322, at *4 (Comp. Gen. May 16, 2016). The
DoD’s OT Guide also provides that OTs are intended “to give DoD the flexibility necessary to
adopt and incorporate business practices that reflect commercial industry standards and best
practices into its award instruments.” OT Guide at 4. And so, OTs are “generally not subject to
the Federal laws and regulations limited in applicability to contracts, grants or cooperative



                                                                                                    3
         Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 4 of 22



agreements” and these agreements are “not required to comply with the Federal Acquisition
Regulation (FAR) and its supplements.” 32 C.F.R. § 3.2.

        Pursuant to 10 U.S.C. § 2731b, DoD may use its other transaction authority to “carry out
prototype projects that are directly relevant to enhancing the mission effectiveness of military
personnel and the supporting platforms, systems, components, or materials proposed to be
acquired or developed by the Department of Defense, or to improvement of platforms, systems,
components, or materials in use by the armed forces.” 10 U.S.C. § 2731b(a).2 But, DoD may
only use this authority if one of the four conditions set forth below have been met:

        (A) There is at least one nontraditional defense contractor or nonprofit
        research institution participating to a significant extent in the prototype
        project.

        (B) All significant participants in the transaction other than the Federal
        Government are small businesses (including small businesses participating
        in a program described under section 9 of the Small Business Act (15 U.S.C.
        [§] 638)) or nontraditional defense contractors.

        (C) At least one third of the total cost of the prototype project is to be paid
        out of funds provided by sources other than the Federal Government.

        (D) The senior procurement executive for the agency determines in writing
        that exceptional circumstances justify the use of a transaction that provides
        for innovative business arrangements or structures that would not be
        feasible or appropriate under a contract, or would provide an opportunity to
        expand the defense supply base in a manner that would not be practical or
        feasible under a contract.

10 U.S.C. § 2371b(d)(1); see also OT Guide at 13-14; 32 C.F.R. § 3.5. In addition, Congress has
required that, “[t]o the maximum extent practicable, competitive procedures shall be used when
entering into [OT] agreements to carry out the prototype projects.” 10 U.S.C. § 2371b(b)(2).

                2. The National Security Space Launch Program

        The National Security Space Launch program—previously known as the EELV program
(the “Program”)—is charged with procuring launch services to meet the government’s national
security space launch needs. AR Tab 19 at 786. The Program has an overarching need through

2
  Title 10, United States Code, section 2358 authorizes DoD to “engage in basic research, applied
research, advanced research, and development projects.” 10 U.S.C. § 2358(a).



                                                                                                    4
         Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 5 of 22



FY30 to address the challenges of maintaining affordability and assured access to space, which
requires the Air Force to sustain the availability of at least two families of space launch vehicles
and a robust space launch infrastructure and industrial base. Id. at 787; see also 10 U.S.C. §
2273(b). The actions necessary to ensure continued access to space have been defined by
Congress to include:

       (1) the availability of at least two space launch vehicles (or families of space
       launch vehicles) capable of delivering into space any payload designated by
       the Secretary of Defense or the Director of National Intelligence as a
       national security payload

       (2) a robust space launch infrastructure and industrial base; and

       (3) the availability of rapid, responsive, and reliable space launches for
       national security space programs to—

           (A) improve the responsiveness and flexibility of a national security
           space system;

           (B) lower the costs of launching a national security space system; and

           (C) maintain risks of mission success at acceptable levels.

10 U.S.C. §2273(b).

       As shown below, the Program involves a multi-phase strategy that will be implemented
by the Air Force between FY 2013 and FY 2027 to accomplish the aforementioned actions. AR
Tab 19 at 788.




                                                                                                       5
         Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 6 of 22




 Id.

                       a.     The LSA Competition

       The LSARFP involves a competition for the development of space launch vehicles (the
“LSA Competition”). Id. at 788. During the LSA Competition, the Air Force sought to develop
“launch system prototypes, to include the development and test of any required [rocket
propulsion systems], the launch vehicle and its subsystems, infrastructure, manufacturing
processes, test stands, and other items required for industry to provide domestic commercial
launch services that meet all [National Security Space] requirements.” AR Tab 38 at 1261. The
prototype sought to be developed during the LSA Competition includes “[a] fully developed and
certified EELV Launch System, including the validation of all non-recurring engineering (NRE)
work.” Id. And so, the awardees of the LSA will receive funding from the Air Force and these
awardees “will perform prototype development, including system design and development, risk
reduction activities, test and evaluation activities, and technical demonstration of system
capabilities.” AR Tab 19 at 796.

       The Air Force expects that following its investment “in the development of prototypes for
launch systems,” those systems can be “used to provide commercial launch services that will
also be extended to provide [National Security Space] launch services.” Id. at 793. The Air
Force also acknowledges that the LSAs will “facilitate development of at least three EELV
Launch System prototypes as early as possible, allowing those launch systems to mature prior to
a future selection of two [National Security Space] launch service providers for Phase 2 launch
service procurements, starting in FY 20[20].” AR Tab 38 at 1260.

                       b.     The Phase 2 Procurement

       During Phase 2 of the Program, the Air Force anticipates awarding two requirements
contracts for launch services, delivering multiple national security space missions with annual
ordering periods from FY 2020 through FY 2024. Compl. Ex. B at 2. Congress has mandated
that, with some exceptions, “the Secretary of Defense may not award or renew a contract for the
procurement of property or services for space launch activities under the [Program] if such
contract carries out such space launch activities using rocket engines designed or manufactured
in the Russian Federation.” FY 2015 National Defense Authorization Act, Pub. L. No. 113-291,


                                                                                                  6
         Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 7 of 22



128 Stat. 3292, 3626 (2014). And so, a key goal of the Program is to transition from the use of
non-allied space launch engines. AR Tab 38 at 1260.

       The Air Force has described the Phase 2 Procurement as a “follow-on activit[y].” AR
Tab 19 at 807; see also id. at 810 (“The follow-on activity will be procurement of launch
services.”) The Air Force has also stated that the “LSA is designed to work in synergy with
commercial launch vehicle development efforts that will lead in space for decades to come.” AR
Tab 47 at 1351.

       The Phase 2 Procurement is open to all interested offerors. AR Tab 19 at 807. And so,
this procurement will not be limited to the organizations that have received awards during the
LSA Competition. See AR Tab 19 at 786 (“FAR-based procurement contracts will be
competitively awarded to certified EELV launch service providers, which could include
companies that were not previously awarded LSAs”); id. at 807 (“[T]he Air Force intends to use
a full and open competition to award FAR-based [firm-fixed priced] contracts to two launch
providers for [National Security Space] launch service procurements . . .”); see also Status Conf.
Tr. at 17:1-17:5, 18:15-18:18.

               3. The LSA Award

       The Air Force issued the LSARFP on October 5, 2017. See generally AR Tab 35. On
March 21, 2018, the Assistant Secretary of the Air Force (Acquisition, Technology & Logistics)
determined that “exceptional circumstances surrounding the [Program] and the domestic launch
industry justify the use of a transaction that provides for innovative business arrangements and
provide[s] an opportunity to expand the defense supply base in a manner that would not be
feasible under a contract.” AR Tab 47 at 1349. And so, the Air Force issued the LSARFP
pursuant to DoD’s authority to enter into other transactions. Id.

       SpaceX and three other companies—United Launch Alliance, LLC (“ULA”), Blue
Origin, LLC (“Blue Origin”) and Orbital Sciences Corporation (“Orbital ATK”)—submitted
proposals in response to the LSARFP. See AR Tab 136 at 41752. Following discussions,
negotiations and the receipt of revised proposals, the Air Force awarded LSAs to Blue Origin,
ULA, and Orbital ATK in October 2018. Id. at 41753. The LSAs awarded to ULA, Blue Origin,
and Orbital ATK provide these awardees with investment funding to develop launch vehicle
prototypes. AR Tab 38 at 1261.


                                                                                                   7
         Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 8 of 22



        SpaceX filed an objection to the aforementioned portfolio awards with the Air Force on
December 10, 2018. Compl. at ¶ 76; Compl. Ex. R at 2. The Air Force subsequently denied
SpaceX’s objection on April 18, 2019. Compl. at ¶ 79; Compl. Ex. R at 1. SpaceX commenced
this post-award bid protest action on May 17, 2019. See generally Compl.

        B. Procedural Background

        SpaceX commenced this post-award bid protest matter on May 17, 2019. See generally
id. On May 21, 2019, Blue Origin and ULA filed unopposed motions to intervene in this matter.
See generally Blue Origin Mot. to Intervene; ULA Mot. to Intervene. On May 22, 2019, the
Court granted these motions and entered a Protective Order in this matter. See generally
Scheduling Order, dated May 22, 2019; see also Protective Order, dated May 22, 2019. On May
22, 2019, Orbital ATK filed an unopposed motion to intervene. See generally Orbital Mot. to
Intervene. On May 23, 2019, the Court granted this motion. See generally Order, dated May 23,
2019.

        On June 11, 2019, the government filed the administrative record. See generally Initial
AR. On June 13, 2019, the government filed a motion to dismiss this matter for lack of subject-
matter jurisdiction. See generally Def. Mot. On June 26, 2019, the government filed a corrected
administrative record. See generally AR.

        On June 28, 2019, SpaceX filed a response and opposition to the government’s motion to
dismiss and, in the alternative, a motion to transfer venue. See generally Pl. Resp. On July 9,
2019, the government filed a reply in support of its motion to dismiss and a response to SpaceX’s
motion to transfer venue.3 See generally Def. Reply. On August 15, 2019, the Court held oral
argument on the parties’ motions. See generally Oral Arg. Tr.

        These matters having been fully briefed, the Court resolves the pending motions.

III.    LEGAL STANDARDS

        A.     RCFC 12(b)(1)

        When deciding a motion to dismiss upon the ground that the Court does not possess
subject-matter jurisdiction pursuant to RCFC 12(b)(1), this Court must assume that all factual

3
 ULA, Blue Origin, and Orbital ATK have not participated in the briefing of the government’s motion to
dismiss.


                                                                                                     8
         Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 9 of 22



allegations in the complaint are true and must draw all reasonable inferences in the non-movant’s
favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007); RCFC 12(b)(1). But, a plaintiff bears the
burden of establishing subject-matter jurisdiction, and it must do so by a preponderance of the
evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988) (citing
Zunamon v. Brown, 418 F.2d 883, 886 (8th Cir. 1969)). Should the Court determine that “it
lacks jurisdiction over the subject matter, it must dismiss the claim.” Matthews v. United States,
72 Fed. Cl. 274, 278 (2006); RCFC 12(h)(3).

       B.      Bid Protest Jurisdiction

       The Tucker Act grants the United States Court of Federal Claims jurisdiction over bid
protests brought by “an interested party objecting to a solicitation by a Federal agency for bids or
proposals for a proposed contract or to a proposed award or the award of a contract or any
alleged violation of statute or regulation in connection with a procurement or a proposed
procurement.” 28 U.S.C. § 1491(b)(1). The United States Court of Appeals for the Federal
Circuit has held that the Tucker Act’s bid protest language “is exclusively concerned with
procurement solicitations and contracts.” Res. Conservation Grp., LLC v. United States, 597
F.3d 1238, 1245 (Fed. Cir. 2010); see also United States v. Testan, 424 U.S. 392, 399 (1976)
(“[T]he United States, as sovereign, ‘is immune from suit save as it consents to be sued . . . and
the terms of its consent to be sued in any court define that court’s jurisdiction to entertain the
suit.’”) (citation omitted). And so, relief in bid protest matters pursuant to the Tucker Act is
unavailable outside the context of a procurement or proposed procurement. Res. Conservation,
597 F.3d at 1245; see, e.g., Hymas v. United States, 810 F.3d 1312, 1329-30 (Fed. Cir. 2016)
(finding no jurisdiction over cooperative farming agreements).

       The Tucker Act does not define the term “procurement.” See generally 28 U.S.C. §
1491(b)(1). But, the Federal Circuit has relied upon the definition of procurement set forth in 41
U.S.C. § 111 to determine whether a procurement has occurred. Distributed Sols., Inc. v. United
States, 539 F.3d 1340, 1345 (Fed. Cir. 2008) (this section was formerly cited as 41 U.S.C. §
403(2)). Section 111 defines procurement to cover “all stages of the process of acquiring
property or services, beginning with the process for determining a need for property or services
and ending with contract completion and closeout.” 41 U.S.C. § 111; see also AgustaWestland
N. Am., Inc. v. United States, 880 F.3d 1326, 1330 (Fed. Cir. 2018); 10 U.S.C. §2302(3) (stating



                                                                                                     9
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 10 of 22



that the term “procurement” has the meaning provided in chapter 1 of title 41, United States
Code). And so, the Federal Circuit has held that, to establish jurisdiction, a contractor must show
“‘that the government at least initiated a procurement, or initiated the process for determining a
need for acquisition.’” AugustaWestland, 880 F.3d at 1330 (quoting Distributed Sols., 539 F.3d
at 1346) (internal quotations omitted).

       Specifically relevant to this dispute, in Hymas, the Federal Circuit held that the
competitive requirements of CICA did not apply to the United States Fish and Wildlife Service’s
cooperative farming agreements, because the cooperative farming agreements were not
procurement contracts under the Federal Grant and Cooperative Agreement Act. 810 F.3d at
1320, 1329-30. And so, the Federal Circuit concluded that this Court must dismiss a bid protest
action challenging the government’s award of these agreements for lack of subject-matter
jurisdiction. Id. at 1330.

       The Federal Circuit has also considered the meaning of the phrase “in connection with a
procurement or a proposed procurement.” See 28 U.S.C. § 1491(b)(1). In this regard, the
Federal Circuit has held that “[t]he operative phrase ‘in connection with’ is very sweeping in
scope.” RAMCOR Servs. Grp., Inc. v. United States, 185 F.3d 1286, 1289 (Fed. Cir. 1999). The
Federal Circuit has also held that an alleged statutory violation suffices to supply Tucker Act
jurisdiction, so long as the statute has a connection to a procurement proposal. Id. In addition,
the Federal Circuit has recognized that Congress intended for all objections connected to a
procurement or proposed procurement to be heard by this Court. See Emery Worldwide Airlines,
Inc. v. United States, 264 F.3d 1071, 1079 (Fed. Cir. 2001) (noting that the Administrative
Dispute Resolution Act of 1996 made clear that “Congress sought to channel the entirety of
judicial government contract procurement protest jurisdiction to the Court of Federal Claims”).
And so, the Federal Circuit has held that “a narrow application of section 1491(b)(1) does not
comport with the [Tucker Act’s] broad grant of jurisdiction over objections to the procurement
process.” Sys. App. & Techs., Inc. v. United States, 691 F.3d 1374, 1381 (Fed. Cir. 2012).

       There are, however, limits to the Court’s bid protest jurisdiction under the Tucker Act.
For example, the Federal Circuit held in AgustaWestland that an execution order regarding the
use of Army helicopters was not “in connection with a procurement or proposed procurement,”
“because it did not begin ‘the process for determining a need for property or services.’” 880



                                                                                                    10
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 11 of 22



F.3d at 1331 (quoting Distributed Sols., 539 F.3d at 1345). In Geiler/Schrudde & Zimmerman v.
United States, the Federal Circuit also held that the Department of Veterans Affairs’ revocation
of a bidder’s status as a service-disabled veteran-owned small business was not a decision “in
connection with a procurement or a proposed procurement,” because the revocation had no effect
upon the award or performance of any contract. 743 Fed. App’x 974, 977 (Fed. Cir. 2018).

       Similarly, in BayFirst Sols, LLC v. United States, this Court addressed the limits of the
phrase “in connection with a procurement or proposed procurement” in determining whether the
Federal Acquisition Streamlining Act’s bar on challenges in connection with the issuance or
proposed issuance of a task or delivery order would bar the cancellation of a solicitation. 104
Fed. Cl. 493, 507 (2012). In that case, the Court determined that the cancellation decision was
not “in connection with” the task order award, because the cancellation decision was “a discrete
procurement decision and one which could have been the subject of a separate protest.” Id.
Lastly, in R&D Dynamics Corp. v. United States, this Court held that a Phase II Small Business
Innovation Research (“SBIR”) non-procurement award was not “in connection with” a Phase III
procurement, because the SIBR Phase II program appeared to be “of a developmental nature.”
80 Fed. Cl. 715, 722 (2007). And so, the Court determined that the SBIR award was not “in
connection with” a procurement, notwithstanding the possibility that the SBIR award “may
ultimately lead to the development of a capacity to provide goods or services in Phase III.” Id.

       C.      10 U.S.C. §§ 2371 And 2371b

       Title 10, United States Code, section 2371 generally provides DoD with the statutory
authority to enter into other transaction agreements in carrying out “basic, applied, and advanced
research projects.” 10 U.S.C. § 2371(a). Pursuant to Title 10, United States Code, section
2371b, DoD may use its OT authority to carry out certain prototype projects. 10 U.S.C. § 2371b.
Specifically, this statute provides that DoD may:

       carry out prototype projects that are directly relevant to enhancing the
       mission effectiveness of military personnel and the supporting platforms,
       systems, components, or materials proposed to be acquired or developed by
       the Department of Defense, or to improvement of platforms, systems,
       components, or materials in use by the armed forces.

10 U.S.C. §2371b(a)(1). Section 2371b also requires that, “[t]o the maximum extent
practicable,” DoD use competitive procedures when entering into agreements to carry out the


                                                                                                   11
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 12 of 22



prototype projects. Id. at § 2371b(b)(2). In addition, the statute provides that DoD may only use
this authority if one of the following conditions are met:
        (A) There is at least one nontraditional defense contractor or nonprofit
        research institution participating to a significant extent in the prototype
        project.

        (B) All significant participants in the transaction other than the Federal
        Government are small businesses (including small businesses participating
        in a program described under section 9 of the Small Business Act (15 U.S.C.
        [§] 638)) or nontraditional defense contractors.

        (C) At least one third of the total cost of the prototype project is to be paid
        out of funds provided by sources other than the Federal Government.

        (D) The senior procurement executive for the agency determines in writing
        that exceptional circumstances justify the use of a transaction that provides
        for innovative business arrangements or structures that would not be
        feasible or appropriate under a contract, or would provide an opportunity to
        expand the defense supply base in a manner that would not be practical or
        feasible under a contract.

Id. at § 2371b(d)(1).

        D.      Transfer Of Venue

        Lastly, Title 28, United States Code, section 1631 provides that:

        Whenever a civil action is filed in a court . . . and that court finds that there
        is a want of jurisdiction, the court shall, if it is in the interest of justice,
        transfer such action or appeal to any other such court . . . in which the action
        or appeal could have been brought at the time it was filed or noticed.

28 U.S.C. § 1631. The Federal Circuit has held that the burden is on the party seeking transfer
“to identify the proposed transferee court and show that jurisdiction would be proper there.”
Maehr v. United States, 767 Fed. App’x 914, 916 (Fed. Cir. 2019) (per curiam) (citing Hill v.
Dep’t of the Air Force, 796 F.2d 1469, 1470-71 (Fed. Cir. 1986)). And so, the Court may
transfer a matter to a district court, if the Court determines that it lacks subject-matter jurisdiction
to consider a matter and that a transfer of venue would be in the interest of justice. 28 U.S.C. §
1631.




                                                                                                     12
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 13 of 22



IV.    LEGAL ANALYSIS

       The government has moved to dismiss this post-award bid protest matter for lack of
subject-matter jurisdiction upon the ground that SpaceX’s challenges to the Air Force’s
evaluation and portfolio award decisions are not “in connection with a procurement or proposed
procurement,” as contemplated by the Tucker Act. Def. Mot. at 24-32. The government also
argues that the Court should dismiss this matter for want of subject-matter jurisdiction, because
SpaceX does not allege a violation of a procurement statute. Id. at 32-33. And so, the
government contends that the claims asserted in this bid protest matter fall beyond the
boundaries of the Tucker Act. Id. at 20-24.

       In its response and opposition to the government’s motion to dismiss, SpaceX counters
that the Court may entertain this bid protest matter because SpaceX alleges non-frivolous
violations of law that are in connection with the Air Force’s ongoing procurement of launch
services during Phase 2 of the National Security Space Launch Program. Pl. Resp. at 19-25.
SpaceX also contends that the Court possesses subject-matter jurisdiction to consider its claims,
because the Air Force violated 10 U.S.C. § 2371b and the Administrative Procedure Act, 5
U.S.C. §§ 551-59, during the LSA Competition. Id. at 31-37. And so, SpaceX requests that the
Court deny the government’s motion to dismiss, or, alternatively, transfer this matter to the
United States District Court for the Central District of California. Id. at 37-39.

       For the reasons set forth below, SpaceX has not shown that the Court possesses subject-
matter jurisdiction to consider any of its claims. And so, the Court: (1) GRANTS the
government’s motion to dismiss; (2) GRANTS SpaceX’s motion to transfer venue; and (3)
DISMISSES the complaint.

               A.      The Court May Not Consider SpaceX’s Claims

       The parties appear to agree that the launch service agreements at issue in this bid protest
matter are not procurement contracts and that the LSARFP was not a procurement. See Def.
Mot. at 1-2, 24; Pl. Resp. at 5, 16; Def. Reply at 4-6; Oral Arg. Tr. 9:20-10:10. The parties
disagree, however, about whether the Air Force’s evaluation and the portfolio award decisions
for the LSA Competition are, nonetheless, “in connection with a procurement or proposed
procurement,” as contemplated by the Tucker Act. Def. Mot. at 24-32; Pl. Resp. at 19-25.



                                                                                                 13
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 14 of 22



       In this regard, SpaceX argues that the Air Force’s evaluation and portfolio award
decisions are “in connection with” the ongoing procurement of launch services during Phase 2 of
the Program, because the LSA Competition “was the third step in a multi-stage procurement
process that the [Air Force] devised to fulfill the [a]gency’s identified need to procure domestic
launch services.” Pl. Resp. at 2; see also id. at 19-25. The government counters that the Air
Force’s decisions are not “in connection with a procurement or proposed procurement,” because
the LSA Competition involved a solicitation that was separate and distinct from the Phase 2
Procurement. Def. Mot. at 28-32; Def. Reply at 11-16. For the reasons set forth below, the
Court agrees.

                1.     LSAs Are Not Procurement Contracts

      As an initial matter, there can be no genuine dispute that the LSAs at issue in this dispute
are not procurement contracts that fall within the purview of this Court’s bid protest jurisdiction.
The administrative record shows that the Air Force entered into the LSAs pursuant to the
authority that Congress granted to the DoD to enter into other transactions under 10 U.S.C. §§
2371 and 2371b. AR Tab 38 at 1263; 10 U.S.C. §§ 2371 and 2371b; see also Def. Mot. at 1-2,
18, 24; Pl. Resp. at 5, 16, 26. Neither this Court nor the Federal Circuit has examined the
question of whether the Court’s bid protest jurisdiction extends to disputes involving the award
of LSAs. But, the Federal Circuit has made clear that the Tucker Act’s bid protest language “is
exclusively concerned with procurement solicitations and contracts.” Res. Conservation Grp.,
LLC v. United States, 597 F.3d 1238, 1245 (Fed. Cir. 2010); see also United States v. Testan,
424 U.S. 392, 399 (1976) (“[T]he United States, as sovereign, ‘is immune from suit save as it
consents to be sued . . . and the terms of its consent to be sued in any court define that court’s
jurisdiction to entertain the suit.’”) (citation omitted). And so, this dispute must concern a
procurement solicitation or contract to fall within the boundaries of the Tucker Act.

      The Federal Circuit has also held that this Court must dismiss a bid protest action
challenging the award of cooperative farming agreements for lack of subject-matter jurisdiction,
because cooperative farming agreements are not procurement contracts. Hymas, 810 F.3d at
1320, 1329-30. And so, the Court reads Hymas to require that it must dismiss a bid protest
matter challenging agency decisions that are related to the award of an agreement that is not a
procurement contract. Id.



                                                                                                     14
         Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 15 of 22



      In this case—like in Hymas—the record evidence makes clear that the LSAs are not
procurement contracts. See 10 U.S.C. § 2371(a); see also 32 C.F.R. § 3.2. Rather, the
administrative record shows that the Air Force entered into the LSAs pursuant to the authority
that Congress has granted to DoD to enter into other transactions pursuant to 10 U.S.C. § 2371b.
The administrative record also shows that LSAs are are not subject to the federal laws and
regulations applicable to procurement contracts. AR Tab 38 at 1263; see also MorphoTrust
USA, LLC, B-412711, 2016 WL 2908322, at *4 (Comp. Gen. May 16, 2016). Given this, the
Court agrees with the government that this Court may not exercise its bid protest jurisdiction
under the Tucker Act to consider a challenge to the Air Force’s evaluation and portfolio award
decisions.4 Hymas, 810 F.3d at 1320, 1329-30; Res. Conservation Grp., 597 F.3d at 1245
(stating that the Tucker Act’s bid protest language “is exclusively concerned with procurement
solicitations and contracts”); RCFC 12(b)(1).

                2. SpaceX Has Not Shown That The Air Force’s
                   Decisions Are In Connection With A Procurement
        SpaceX also has not shown that the Air Force’s evaluation and portfolio award decisions
during the LSA Competition are “in connection with a procurement or proposed procurement.”
The Federal Circuit has held that “[t]he operative phrase ‘in connection with’ is very sweeping in
scope.” RAMCOR Servs. Grp., Inc. v. United States, 185 F.3d at 1286, 1289 (Fed. Cir. 1999).
But, the Federal Circuit has also recognized that there are limits to this Court’s bid protest
jurisdiction under the Tucker Act. See, e.g., AgustaWestland N. Am., Inc. v. United States, 880
F.3d 1326, 1330 (Fed. Cir. 2018). And so, not every decision related to a procurement is “in
connection with a procurement or proposed procurement” as contemplated by the Tucker Act.

        In this case, SpaceX argues with some persuasion that the Air Force’s evaluation and
portfolio award decisions are related to the Air Force’s Phase 2 Procurement, because the LSA
portfolio award will lead to the development of launch vehicles to be bid during the Phase 2
Procurement. Pl. Mot. at 2; Oral Arg. Tr. at 36:23-36:25. In this regard, the administrative


4
  The Court does not reach the issue of whether other transactions generally fall beyond the Court’s bid
protest jurisdiction under the Tucker Act. The Court simply concludes that the specific facts in this case
show that the LSAs at issue are not procurement contracts and therefore, the Air Force’s decisions related
to the award of these agreements may not be reviewed by the Court pursuant to the bid protest provision
of the Tucker Act.



                                                                                                       15
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 16 of 22



record shows that the LSA Competition and Phase 2 Procurement share the mission of assuring
the Nation’s access to space and eliminating reliance upon Russian-made rocket engines. AR
Tab 19 at 791; see also AR Tab 19 at 786; AR Tab 38 at 1260 (stating the goal of the Program
“is to leverage commercial launch solutions in order to have at least two domestic, commercial
launch service providers that also meet [National Security Space] requirements, including the
launch of the heaviest and most complex payloads”). During oral argument, SpaceX also
correctly observed that the funding provided by the Air Force pursuant to the LSAs will aid the
development of prototype launch vehicles that Blue Origin, Orbital ATK and ULA will bid
during the Phase 2 Procurement. Oral Arg. Tr. at 29:21-29:25; 36:21-37:1; 57:5-57:12. And so,
the record evidence shows that the funding provided pursuant to the LSAs will help the Air
Force competitively procure launch services during the Phase 2 Procurement. AR Tab 38 at
1260.

        But, the record evidence also shows that, while related to the Phase 2 Procurement, the
Air Force’s evaluation and portfolio award decisions are not “in connection with” that
procurement for several reasons.

        First, as the government persuasively argues in its motion to dismiss, the administrative
record shows that the LSA Competition and the Phase 2 Procurement involve separate and
distinct solicitations. Def. Mot. at 28-29; Def. Reply at 12-13. It is a well-established tenet of
procurement law that a selection decision made under one procurement or solicitation does not
govern the selection under a different procurement or solicitation. SDS Int’l v. United States, 48
Fed. Cl. 759, 772 (2001); see also Griffy’s Landscape Maint. LLC v. United States, 51 Fed. Cl.
667, 671 (2001) (“[A]n attack upon a new solicitation or upon any other aspect of the
administration of the previous contract, must stand on its own.”). And so, generally, the Court
must view the Air Force’s evaluation and portfolio award decisions during the LSA Competition
separately from the selection of awardees for the Phase 2 Procurement for launch services
contracts. Id.

        In this case, the Air Force’s Acquisition Strategy Document for the Program makes clear
that the Program consists of a four-phase strategy that will employ different solicitations and
other steps to be implemented by the Air Force between FY 2013 to FY 2027. See AR Tab 19 at
788. Specifically, this document provides that the LSA Competition sought certified launch



                                                                                                     16
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 17 of 22



service providers to develop launch system prototypes and that this competition commenced in
FY 2017 and will conclude in FY 2024. Id. Id. at 786, 788. By comparison, the Air Force’s
Acquisition Strategy Document shows that the Phase 2 Procurement will involve a procurement
for launch services and that this procurement will commence in FY 2020 and will conclude in
FY 2024. Id. at 788. And so, the record evidence supports the government’s view that the LSA
Competition and the Phase 2 Procurement are two separate and distinct parts of a multi-phase
program.

       Second, the administrative record also shows that the LSA Competition and the Phase 2
Procurement involve different acquisition strategies. Def. Mot. at 29-30; Def. Reply at 13. As
discussed above, the Air Force issued the LSARFP to facilitate the successful development of
launch systems pursuant to the DoD’s authority to enter into other transactions. AR Tab 38 at
1263. And so, the LSA Competition was not subject to the requirements of the FAR. AR Tab
35 at 1068 (“[T]he FAR and its supplements do not apply to this selection process”); see also AR
Tab 19 at 794-95; 10 U.S.C. §§ 2371 and 2371b; Def. Mot. at 29. In contrast, the Phase 2
Procurement will involve a FAR-based competition. AR Tab 19 at 807 (stating that “the Air
Force intends to use a full and open competition to award FAR-based [firm-fixed priced]
contracts to two launch providers for [National Security Space] launch service procurements”).
Given this, the record evidence makes clear that the LSA Competition and the Phase 2
Procurement also differ with regards to how bidders will compete and the legal requirements that
govern each solicitation.

       The administrative record also makes clear that the specific goals of the LSA
Competition and the Air Force’s Phase 2 Procurement differ. The goal of the LSA competition
is to increase the pool of launch vehicles that meet the Air Force’s needs by “invest[ing] in
industry to develop enhanced configurations to support all [National Security Space]
requirements.” AR Tab 19 at 789. By comparison, the goal of the Phase 2 Procurement is to
procure, through requirements contracts awards, “launch services.” Id. at 786.

       In addition—and perhaps more significantly—the administrative record makes clear that
the LSA Competition did not involve the procurement of any goods or services by the Air Force.
AR Tab 38 at 1261; see also Oral Arg. Tr. at 21:3-21:12. While it is undisputed that the Air
Force will provide funding to develop launch service prototype vehicles under the LSAs, the Air



                                                                                                 17
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 18 of 22



Force will not purchase or own these prototypes. AR Tab 38 at 1261; Oral Arg. Tr. at 21:3-
21:20. Nor will the Air Force acquire any services under the LSAs. AR Tab 38 at 1261; Oral
Arg. Tr. at 21:15-21:16; 26:15-26:22. And so, unlike the Phase 2 Procurement, the LSA
Competition did not involve an acquisition of goods or services.

       Given the aforementioned differences between the LSA Competition and the Phase 2
Procurement, the record evidence supports the government’s view that the evaluation and
portfolio award decisions during the LSA Competition are distinct agency decisions that are not
connected to the Phase 2 Procurement. BayFirst Sols., LLC v. United States, 104 Fed. Cl. 493,
507 (2012).

        The Court is also not persuaded by SpaceX’s arguments that the Court may consider its
claims, notwithstanding the evidence showing that the LSA Competition and Phase 2
Procurement are distinct and separate solicitations.

       First, SpaceX argues without persuasion that Tucker Act jurisdiction is established in this
case, because the Air Force’s portfolio award decision will impact the government’s acquisition
of launch services in the future. Pl. Resp. at 21-23. But, in R&D Dynamics Corp. v. United
States, this Court recognized that the fact that resources expended by the government during one
phase of a government program may lead to the development of the capacity to provide goods
and services in the future does not, alone, render an award a “procurement.” 80 Fed. Cl. 715,
722 (2007) (holding that a Phase II Small Business Innovation Research (“SBIR”) award was not
a procurement, and therefore the award could not be “in connection with” a Phase III
procurement as contemplated by the Tucker Act). Similarly here, the fact that the development
of prototype launch vehicles could eventually lead to the Air Force’s acquisition of launch
services is not sufficient, alone, to render the Air Force’s decisions “in connection with” the
Phase 2 Procurement in this case. Id.

       SpaceX’s argument that the LSA Competition must be “in connection with” the Phase 2
Procurement is also contradicted by the undisputed fact that the Phase 2 Procurement will be a
fully open competition. Notably, the administrative record shows that the Phase 2 Procurement
will be open to all interested offerors and that this procurement will not be limited to the three
companies that have been awarded LSAs. AR Tab 19 at 786 (“FAR-based procurement
contracts will be competitively awarded to certified EELV launch service providers, which could


                                                                                                     18
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 19 of 22



include companies that were not previously awarded LSAs”); id. at 807 (“[T]he Air Force
intends to use a full and open competition to award FAR-based [firm-fixed priced] contracts to
two launch providers for [National Security Space] launch service procurements . . . ”).

       During oral argument, SpaceX acknowledged that it will compete for the award of a
launch services contract during the Phase 2 Procurement, even though SpaceX was not awarded
a launch service agreement during the LSA Competition. Oral Arg. Tr. at 37:14-37:21. Given
this, the record evidence makes clear that the Air Force’s portfolio award decision during the
LSA Competition will not dictate the outcome of the Phase 2 Procurement, as Space X suggests.
Pl. Resp. at 23.

       Indeed, while SpaceX raises understandable concerns that it may be disadvantaged in the
future by the fact that the Air Force is funding the development of launch vehicle prototypes by
Blue Origin, ULA and Orbital, such concerns involve a potential challenge to the Phase 2
Procurement—which is not the subject of this dispute. Oral Arg. Tr. at 37:5-37:8; 39:22-40:6.
The Court also acknowledges that the question of whether the decisions made by the Air Force
during the LSA Competition are “in connection with” the Phase 2 Procurement is a close one,
given the evidentiary record in this case. But, the Court must answer this question based upon
the totality of the record evidence and this evidence indicates that, while related, the LSA
Competition and the Phase 2 Procurement are separate and distinct solicitations for the National
Security Space Launch Program.

       The Court also takes into consideration the intent expressed by Congress to remove the
LSAs—which are not procurement contracts—from the legal requirements and process that
govern procurement contracts. See 10 U.S.C. §§ 2731, 2731b; see also Def. Mot. at 6-7; Oral
Arg. Tr. at 17:21-18:8. And so, for these reasons, the Court GRANTS the government’s motion
to dismiss this bid protest matter for lack of subject-matter jurisdiction. RCFC 12(b)(1).

         Because the Court finds that the LSAs are not procurement contracts and that the Air
Force’s evaluation and portfolio award decisions during the LSA Competition are not “in
connection with” the Phase 2 procurement, the Court does not reach the remaining jurisdictional
issues raised in the government’s motion to dismiss.




                                                                                                 19
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 20 of 22



                B. Transfer Of This Matter Is In The Interest Of Justice

        As a final matter, the Court agrees with SpaceX that a transfer of this matter to the United
States District Court for the Central District of California would be in the interest of justice.
SpaceX requests that the Court transfer this matter to the United States District Court for the
Central District of California, should the Court determine that it lacks subject-matter jurisdiction
to consider its claims. Pl. Resp. at 37-39. Title 28, United States Code, section 1631 provides
that the Court “shall” transfer an action to another federal court when: (1) the transferring court
finds it lacks jurisdiction; (2) the proposed transferee court is one in which the case could have
been brought at the time it was filed; and (3) the transfer is in the interest of justice. 28 U.S.C. §
1631; see also Jan’s Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299, 1303 (Fed.
Cir. 2008). Each of these circumstances has been met here.

        First, SpaceX persuasively argues that the claims asserted in the complaint could have
been brought in the United States District Court for the Central District of California at the time
Space X commenced this action. Pl. Resp. at 37-38; see also 28 U.S.C. § 1391(b)(2) (stating that
a civil action may be brought against the United States in “a judicial district in which a
substantial part of the events or omissions giving rise to the claim occurred, or a substantial part
of property that is the subject of the action is situated”). SpaceX represents that its principal
place of business is located within the Central District of California and that the Air Force office
that made the evaluation and portfolio award decisions for the LSARFP is also located within
that district. Pl. Resp. at 38. And so, Space X has shown that that the events giving rise to its
claims occurred within in the Central District of California.

        SpaceX has also shown that it would be in the interest of justice to transfer this case to
the district court. See Pl. Resp. at 38-39; see also Galloway Farms, Inc. v. United States, 834
F.2d 998, 1000 (Fed. Cir. 1987) (stating that “[t]he phrase ‘if it is in the interest of justice’ relates
to claims which are nonfrivolous and as such should be decided on the merits (citing Zinger
Constr. Co. v. United States, 753 F.2d 1053, 1055 (Fed. Cir. 1985)). SpaceX alleges non-
frivolous claims in this matter that the Air Force’s evaluation and portfolio award decisions were
unreasonable and in violation of federal law. Compl. at ¶¶ 101, 209. Specifically, SpaceX
alleges, among other things, that the Air Force based the portfolio award decision on an arbitrary
and unequal evaluation process and that the Air Force’s portfolio award decision violates the



                                                                                                      20
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 21 of 22



assured access to space requirements mandated by Congress. See Compl. at ¶ 227. Given the
non-frivolous nature of SpaceX’s claims, the Court believes that SpaceX should be afforded the
opportunity to pursue these claims in the district court. And so, the Court GRANTS SpaceX’s
motion to transfer venue to the United States District Court for the Central District of California.

V.      CONCLUSION

        In sum, the administrative record in this bid protest matter makes clear that the LSAs are
not procurement contracts and that the Air Force’s evaluation and portfolio award decisions
during the LSA Competition were not “in connection with” the Phase 2 Procurement. Space X
has also shown that it is in the interest of justice to transfer this matter to the United States
District Court for the Central District of California. And so, for the foregoing reasons, the Court:

        1. GRANTS the government’s motion to dismiss;

        2. GRANTS SpaceX’s motion to transfer venue; and

        3. DISMISSES the complaint.

        The Clerk is directed to transfer the above captioned case to the United States District
Court for the Central District of California.

        Each party to bear its own costs.

        The Clerk shall enter judgment accordingly.

        Some of the information contained in this Memorandum Opinion and Order may be
considered protected information subject to the Protective Order entered in this matter on May
22, 2019. This Memorandum Opinion and Order shall therefore be filed UNDER SEAL. The
parties shall review the Memorandum Opinion and Order to determine whether, in their view,
any information should be redacted in accordance with the terms of the Protective Order prior to
publication.




                                                                                                    21
        Case 1:19-cv-00742-LKG Document 77 Filed 08/28/19 Page 22 of 22



       The parties shall FILE a joint status report identifying the information, if any, that they
contend should be redacted, together with an explanation of the basis for each proposed
redaction, on or before October 30, 2019.

       IT IS SO ORDERED.



                                                  s/ Lydia Kay Griggsby
                                                  LYDIA KAY GRIGGSBY
                                                  Judge




                                                                                                     22
